Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
The instant application having Application No. 16/294,369 has claims 1-20 pending filed on 03/06/2019; there is 3 independent claim and 17 dependent claims, all of which are ready for examination by the examiner.  

Information Concerning Oath/Declaration
Oath/Declaration

The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Status Of Claim for Priority In The Application
This application claims priority to U.S. Provisional Patent Application No. 62/743,334, filed Oct. 9 2018, which is entirely incorporated by reference herein. 

Information Concerning Drawings
Drawings


The applicant’s drawings submitted on 03/06/2019 are accepted for examination purposes
Acknowledgement Of References Cited By Applicant

As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statement dated September 30, 2019 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C (2), a copy of the PTOL-1449 initialed and dated by the examiner are attached to the instant office action.


Claim Rejections - 35 USC § 101


35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed
 invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As per claim 1:
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites creating a metamodel in the graph database, the metamodel including a first set of nodes, the metamodel created based at least in part on operation of a user interface served by a computing machine in communication with the graph database; providing a data model in the graph database, the data model including a second set of nodes; and applying the metamodel as a schema for the data model, including instantiating, in response to operation of the user interface.
The limitations of The claim recites creating a metamodel in the graph database, the metamodel including a first set of nodes, the metamodel created based at least in part on operation of a user interface served by a computing machine in communication with the graph database; providing a data model in the graph database, the data model including a second set of nodes; and applying the metamodel as a schema for the data model, including instantiating, in response to operation of the user interface, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. A user can easily create a metamodel in a database, the metamodel created based at least in part on operation of a user interface served by a computing machine and the graph database, providing a data model in the graph database and applying the metamodel as a schema for the data model.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. As per MPEP 2106,04(a)(2) III “The courts consider a mental process (thinking) that ‘can be performed in the human mind, or by a human using a pen and paper’ to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011)”.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites “the first set of nodes defining respective node classes, the second set of nodes distinct from the first set of nodes and new nodes of the data model as instances of respective node classes defined by the first set of nodes” as additional element.  There are no additional elements in the claim limitations that improve the functioning of a computer, or an improvement to other technology and is merely using a computer as a tool to perform the concept.  Accordingly, there are no additional elements in the claim limitations that integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
The independent claims 15 and 16 have similar limitations as claim 1, and are rejected for the reasons specified supra for the independent claim 1
As per claims 2-14 depend directly or indirectly on the independent claim 1 and these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amounts to significantly more than the abstract idea itself.  The dependent claim 2 states additional steps of operation of both the metamodel and the data model of the claim 1 “operating both the metamodel and the data model within a single instance of the graph database”, the claim 3 states additional steps of creation of the metamodel includes establishing a set of properties of a particular node of the first set of nodes of  the claim 1 “creating the metamodel includes establishing a set of properties of a particular node of the first set of nodes, the set of properties defining respective types of characteristics that the user interface permits users to assign to instances of the particular node created in the data model”, claim 4 states additional steps of establishing the set of properties of the particular node includes presenting, by the user interface of the claim 3 “establishing the set of properties of the particular node includes presenting, by the user interface, a control for specifying whether a property is required to be assigned by instances of the particular node created in the data model”, the claim 5 states additional steps of creating the metamodel includes establishing a set of relationships for the particular node in the metamodel of the claim 3 “creating the metamodel includes establishing a set of relationships for the particular node in the metamodel, the set of relationships defining respective types of connections that are permitted by instances of the particular node with other nodes in the data model”,  the claim 6 states additional steps of establishing the set of relationships for the particular node in the metamodel of the claim 5 “establishing the set of relationships for the particular node in the metamodel includes establishing a particular relationship by: identifying another node in the metamodel; and specifying a type of relationship between the particular node and the other node; wherein each instance of the particular node in the data model inherits the specified type of relationship from the particular node in the metamodel and thereby is permitted to form a relationship of the specified type with a respective instance of the other node in the data model”, the claim 7 states additional steps of establishing the particular relationship is further performed by specifying a directionality of the claim 6 “establishing the particular relationship is further performed by specifying a directionality of the particular relationship”, the claim 8 states additional steps of establishing the particular relationship is further performed by cardinality of the claim 7  “establishing the particular relationship is further performed by specifying a forward cardinality and/or a reverse cardinality of the particular relationship”, the claim 9 states additional steps of creating the metamodel of the claim 5 “creating the metamodel further includes assigning each of the first set of nodes (i) a respective label that identifies the node as a component of the metamodel and (ii) a respective name that identifies the node class represented by the respective node”, the claim 10 states additional steps of instantiating the new nodes of the data model of  the claim 5 “instantiating the new nodes of the data model includes assigning each of the new nodes (i) a respective label that matches the name of one of the first set of nodes in the metamodel and thereby identifies a node class of which the new node is an instance and (ii) a respective name that identifies the specific instance of the node class”, the claim 11 states additional steps of the metamodel that includes a plurality of relationships defined among the first set of nodes of  the claim 5 “the metamodel includes a plurality of relationships defined among the first set of nodes, and wherein each of the plurality of relationships has a respective label that identifies the relationship as belonging to the metamodel”, the claim 12 states additional steps of creating a new node in the data model of  the claim 5 “creating a new node in the data model by: receiving, via the user interface, user input for selecting a particular node class from the metamodel; in response to a selection of the particular node class, displaying, by the user interface, a set of property fields for receiving user entry of properties of the new node, the set of property fields based on properties established for the selected node class in the metamodel; and accepting user input of properties into at least one of the set of property fields”, the claim 13 states additional steps of failing creation of the new node in response to a required property of the particular node of  the claim 12 “failing creation of the new node in response to a required property of the particular node class not being entered”, the claim 14 states additional steps of creating a new node in the data model of  the claim 12 “creating the new node in the data model is further performed by displaying a set of relationship fields for receiving user entry of relationships that the new node is permitted to have with other nodes in the data model, the set of relationship fields based on relationships established for the selected node class in the metamodel” .
The dependent claims 17-20 have similar limitations as dependent claims 3, 5-6 and 9-10, and thus the claims 17-20 are rejected for the reasons specified supra for the dependent claims 3, 5-6 and 9-10 respectively.
Therefore, the claims 1-20 are rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more. 

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a non-statutory subject matter (Not one of the Four Statutory Categories).
As per claim 1, “A method of managing a graph database, the method comprising: creating a metamodel in the graph database, the metamodel including a first set of nodes …; providing a data model in the graph database, the data model including a second set of nodes …; and applying the metamodel as a schema for the data model, including instantiating, in response to operation of the user interface …” suggesting claim 1 may be a system of software per se.  As per MPEP 2106.03 (I), “A process defines ‘actions’, i.e., an invention that is claimed as an act or step, or a series of acts or steps. As explained by the Supreme Court, a ‘process’ is ‘a mode of treatment of certain materials to produce a given result. It is an act, or a series of acts, performed upon the subject-matter to be transformed and reduced to a different state or thing’ ”..   
As per MPEP 2106 (1) “The subject matter of the claim must be directed to one of the four subject matter categories. If it is not, the claim is not eligible for patent protection and should be rejected under 35 U.S.C. 101, for at least this reason”.
Because the full scope of the claim 1 encompasses non-statutory subject matter (i.e., software per se), the claim 1 as a whole is non-statutory.  The Examiner suggests modifying the limitations of the claim 1 by adding some structural recitations. 
The dependent claims 2-14 are also rejected under 35 U.S.C. 101 for the same reasons as their direct or indirect parent claim 1 as stated supra. 



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Henderson et al (US PGPUB 20170024488) in view of Hesse et al (US PGPUB 20160035114). 

As per claim 1:
Henderson teaches:
“A method of managing a graph database, the method comprising” (Paragraph [0035] (method for networking graph database nodes, including the steps of creating two or more graph database nodes includes))
 “creating a metamodel in the graph database, the metamodel including a first set of nodes, the first set of nodes defining respective node classes” (Paragraph [0099], Paragraph [0151] and Paragraph [0153] (a Graph Database (GraphDB) may be a collection of information modeled as objects (data nodes) and joined by relationships (edges), a Form may be a construct that may be used to model objects (metamodel) in databases and the creation of forms, which may define the class properties of the entities each represents))
“the metamodel created based at least in part on operation of a user interface served by a computing machine in communication with the graph database” (Paragraph [0191] (a human-readable term used to label a GraphDBN and may typically be specified through a user interface)) 
 “and applying the metamodel as a schema for the data model, including instantiating, in response to operation of the user interface” (Paragraph [0153] (the forms language may provide a structure that may be used to create and assemble diverse and richly linked webs of Entities in graph databases, the forms Language may permit the creation of "forms" (metamodel), which may define the class properties of the entities each represents and defines a data nodes and the class defined by a form that may be instantiated by a form)) 
“new nodes of the data model as instances of respective node classes defined by the first set of nodes” (Paragraph [0099] (a form (first set of nodes) may be a construct that may be used to model objects in databases (new nodes of the data model)). 
Henderson does not EXPLICITLY discloses: providing a data model in the graph database, the data model including a second set of nodes, the second set of nodes distinct from the first set of nodes. 
However, Hesse teaches:
“providing a data model in the graph database, the data model including a second set of nodes, the second set of nodes distinct from the first set of nodes” (Paragraph [0017] and Paragraph [0522] providing a data model in the graph database, the data model including a second set of nodes (the second graph-based representation can comprise a second set of nodes and connections between the nodes, each node in the second set of nodes corresponding to a data item of the second model (data model)), the second set of nodes distinct from the first set of nodes (matching nodes between the first set of nodes and the second set of nodes can be identified)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Henderson and Hesse for “providing a data model in the graph database, the data model including a second set of nodes, the second set of nodes distinct from the first set of nodes” as it may enable a graph in a graph database for a feasible interpretation of dependencies between data items represented as nodes and can be used for describing and analysis of complex problems (Hesse, Paragraph [0015]).  
Therefore, it would have been obvious to combine Henderson and Hesse.

As per claim 2:
Henderson and Hesse teach the method as specified in the parent claim 1 above. 
Henderson further teaches:
“further comprising operating both the metamodel and the data model within a single instance of the graph database” (Paragraph [0084] and Paragraph [0108] (in the Forms Language, a Form may be instantiated when an entity defined by a specific Form is created in an instance of a graph database)).

As per claim 3:
Henderson and Hesse teach the method as specified in the parent claim 1 above. 
Henderson further teaches:
“wherein creating the metamodel includes establishing a set of properties of a particular node of the first set of nodes, the set of properties defining respective types of characteristics that the user interface permits users to assign to instances of the particular node created in the data model” (Paragraph [0099] and Paragraph [0105] (a Form may also define the immutable properties of a data node, the "person" form may contain a "name" relation to link a name with the person and the associated relations used to describe a Company and its properties, respectively, may become an Entity when it is instantiated)).

As per claim 4:
Henderson and Hesse teach the method as specified in the parent claim 3 above. 
Henderson further teaches:
“wherein establishing the set of properties of the particular node includes presenting, by the user interface, a control for specifying whether a property is required to be assigned by instances of the particular node created in the data model” (Paragraph [0314], Paragraph [0333] and Fig. 17 (graphical user interfaces (GUI) configured and may represent functionality that requests user input like the body section (Fig. 17) of this page may include interface components the user may need to enter )).

As per claim 5:
Henderson and Hesse teach the method as specified in the parent claim 3 above. 
Henderson further teaches:
“wherein creating the metamodel includes establishing a set of relationships for the particular node in the metamodel, the set of relationships defining respective types of connections that are permitted by instances of the particular node with other nodes in the data model” (Paragraph [0082] (a graph database may consist of a collection of information that may be modeled as objects (data nodes) and may be joined by relationships)).

As per claim 6:
Henderson and Hess teach the method as specified in the parent claim 5 above. 
Henderson further teaches:
“wherein establishing the set of relationships for the particular node in the metamodel includes establishing a particular relationship by” (Paragraph [0090] (a collection of data nodes that may be connected by relationships))
“identifying another node in the metamodel” (Paragraph [0090] (a collection of data nodes that may be connected by relationships))
“and specifying a type of relationship between the particular node and the other node” (Paragraph [0105] (a name may be associated with the "Company" entity through the "Name" Relation and the "Name" Relationship))
“wherein each instance of the particular node in the data model inherits the specified type of relationship from the particular node in the metamodel and thereby is permitted to form a relationship of the specified type with a respective instance of the other node in the data model” (Paragraph [0164] (once a form and its relations are defined, the form may be instantiated to create new entities that are joined to other entities through relations and relationship entities and each entity instantiated from the form is an instance of the class the form defines)).

As per claim 7:
Henderson and Hess teach the method as specified in the parent claim 6 above. 
Henderson further teaches:
“wherein establishing the particular relationship is further performed by specifying a directionality of the particular relationship” (Paragraph [0165] (the name Relation is defined by a name relation form that links the person form through left side Relation to the name property relationship form  through right side relation)).

As per claim 9:
Henderson and Hess teach the method as specified in the parent claim 5 above. 
Henderson further teaches:
“wherein creating the metamodel further includes assigning each of the first set of nodes” (Paragraph [0023] (a mechanism for creating a distributed graph database, creating nodes in a distributed graph database, integrating nodes in a distributed graph))
“(i) a respective label that identifies the node as a component of the metamodel” (Paragraph [0087] (the name of the organization or collaboration that may be associated with a graph database node))
“and (ii) a respective name that identifies the node class represented by the respective node” (Paragraph [0099] (a Form may be a construct that may be used to model objects in databases where a Form may be a collection of relations, and relations may also be defined by forms and a "Name" relation to link a name with a company)).

As per claim 10:
Henderson and Hess teach the method as specified in the parent claim 9 above. 
Henderson further teaches:
“wherein instantiating the new nodes of the data model includes assigning each of the new nodes” (Paragraph [0108] (a form may be instantiated when an entity defined by a specific form is created))
“(i) a respective label that matches the name of one of the first set of nodes in the metamodel and thereby identifies a node class of which the new node is an instance” (Paragraph [0087] (the name of the organization or collaboration that may be associated with a graph database node))
“and (ii) a respective name that identifies the specific instance of the node class” (Paragraph [0099] (a Form may be a construct that may be used to model objects in databases where a Form may be a collection of relations, and relations may also be defined by forms and a "Name" relation to link a name with a company)).

As per claim 11:
Henderson and Hesse teach the method as specified in the parent claim 5 above. 
Henderson further teaches:
“wherein the metamodel includes a plurality of relationships defined among the first set of nodes” (Paragraph [0082] (a graph database may consist of a collection of information that may be modeled as objects (data nodes) and may be joined by relationships))
“and wherein each of the plurality of relationships has a respective label that identifies the relationship as belonging to the metamodel” (Paragraph [0165] (the Name relation is defined by a Name relation form that links the Person form to the Name property relationship form)).

As per claim 12:
Henderson and Hesse teach the method as specified in the parent claim 5 above. 
Henderson further teaches:
“further comprising creating a new node in the data model by” (Paragraph [0090] (creating, deploying, and integrating new nodes in a graph databases may include))
“receiving, via the user interface, user input for selecting a particular node class from the metamodel” (Paragraph [0314] (the respective graphical user interface may display updates thereto and may receive inputs from a user for representing steps for constructing the various constructs including but not limited to graph database nodes, data nodes and relationships))
“in response to a selection of the particular node class, displaying, by the user interface, a set of property fields for receiving user entry of properties of the new node, the set of property fields based on properties established for the selected node class in the metamodel” (Paragraph [0333] and Fig. 17 (after entering the Graph Database Node information, the body section is of this page displayed which may include interface components the user may need to enter for the information about the organization requesting the Graph Database Node like name, web address fields))
“and accepting user input of properties into at least one of the set of property fields” (Paragraph [0335] (a page similar to that shown in FIG. 19 may be displayed which the user entered in creating the Graph Database Node, including the Graph Database Node Name and Description, the Organization Information, the Contact Person Information)).

As per claim 13:
Henderson and Hess teach the method as specified in the parent claim 12 above. 
Henderson further teaches:
“wherein the method further comprises failing creation of the new node in response to a required property of the particular node class not being entered” (Paragraph [0333] and Fig. 17 (the body section of this page may include interface components the user may need to enter otherwise cannot go the next step)).

As per claim 14:
Henderson and Hesse teach the method as specified in the parent claim 12 above. 
Henderson further teaches:
“wherein creating the new node in the data model is further performed by” (Paragraph [0090] (creating, deploying, and integrating new nodes in a graph databases may include))
“displaying a set of relationship fields for receiving user entry of relationships that the new node is permitted to have with other nodes in the data model” (Paragraph [0314] (the respective graphical user interface may display updates thereto and may receive inputs from a user for representing steps for constructing the various constructs including but not limited to graph database nodes, data nodes and relationships))
“the set of relationship fields based on relationships established for the selected node class in the metamodel” (Paragraph [0282] (the graphical database uses forms to model objects as data nodes, relationships to model edges, and entities to instantiate forms and relationships)).

As per claim 15:
Henderson teaches:
“a computerized apparatus” (Paragraph [0036] (a computer system))
“comprising control circuitry that includes a set of processors coupled to memory” (Paragraph [0037] (computer logic in a computer storage medium that when read and executed by a processor performs))
“the control circuitry constructed and arranged to” (Paragraph [0119] (a server may incorporate the operational logic for))
 “create a metamodel in a graph database, the metamodel including a first set of nodes, the first set of nodes defining respective node classes” (Paragraph [0099], Paragraph [0151] and Paragraph [0153] (a Graph Database (GraphDB) may be a collection of information modeled as objects (data nodes) and joined by relationships (edges), a Form may be a construct that may be used to model objects (metamodel) in databases and the creation of forms, which may define the class properties of the entities each represents))
““the metamodel created based at least in part on operation of a user interface served by a computing machine in communication with the graph database” (Paragraph [0191] (a human-readable term used to label a GraphDBN and may typically be specified through a user interface)) 
“and apply the metamodel as a schema for the data model, including instantiating, in response to operation of the user interface” (Paragraph [0153] (the forms language may provide a structure that may be used to create and assemble diverse and richly linked webs of Entities in graph databases, the forms Language may permit the creation of "forms" (metamodel), which may define the class properties of the entities each represents and defines a data nodes and the class defined by a form that may be instantiated by a form)) 
“new nodes of the data model as instances of respective node classes defined by the first set of nodes” (Paragraph [0099] (a form (first set of nodes) may be a construct that may be used to model objects in databases (new nodes of the data model)). 
Henderson does not EXPLICITLY discloses: provide a data model in the graph database, the data model including a second set of nodes, the second set of nodes distinct from the first set of nodes. 
However, Hesse teaches:
“provide a data model in the graph database, the data model including a second set of nodes, the second set of nodes distinct from the first set of nodes” (Paragraph [0017] and Paragraph [0522] providing a data model in the graph database, the data model including a second set of nodes (the second graph-based representation can comprise a second set of nodes and connections between the nodes, each node in the second set of nodes corresponding to a data item of the second model (data model)), the second set of nodes distinct from the first set of nodes (matching nodes between the first set of nodes and the second set of nodes can be identified)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Henderson and Hesse for “provide a data model in the graph database, the data model including a second set of nodes, the second set of nodes distinct from the first set of nodes” as it may enable a graph in a graph database for a feasible interpretation of dependencies between data items represented as nodes and can be used for describing and analysis of complex problems (Hesse, Paragraph [0015]).  
Therefore, it would have been obvious to combine Henderson and Hesse.

As per claim 16:
Henderson teaches:
“A computer program product including a set of non-transitory, computer-readable media having instructions which, when executed by control circuitry of a computerized apparatus cause the control circuitry to perform” (Paragraph [0037] (a computer program product for creating a distributed graph database nodes embodied as computer logic in a computer storage medium that when read and executed by a processor performs the steps of creating a graph database node))
 “a method of managing a graph database, the method comprising” (Paragraph [0035] (method for networking graph database nodes, including the steps of creating two or more graph database nodes includes))
 “creating a metamodel in the graph database, the metamodel including a first set of nodes, the first set of nodes defining respective node classes” (Paragraph [0099], Paragraph [0151] and Paragraph [0153] (a Graph Database (GraphDB) may be a collection of information modeled as objects (data nodes) and joined by relationships (edges), a Form may be a construct that may be used to model objects (metamodel) in databases and the creation of forms, which may define the class properties of the entities each represents))
“the metamodel created based at least in part on operation of a user interface served by a computing machine in communication with the graph database” (Paragraph [0191] (a human-readable term used to label a GraphDBN and may typically be specified through a user interface)) 
 “and applying the metamodel as a schema for the data model, including instantiating, in response to operation of the user interface” (Paragraph [0153] (the forms language may provide a structure that may be used to create and assemble diverse and richly linked webs of Entities in graph databases, the forms Language may permit the creation of "forms" (metamodel), which may define the class properties of the entities each represents and defines a data nodes and the class defined by a form that may be instantiated by a form)) 
“new nodes of the data model as instances of respective node classes defined by the first set of nodes” (Paragraph [0099] (a form (first set of nodes) may be a construct that may be used to model objects in databases (new nodes of the data model)). 
Henderson does not EXPLICITLY discloses: providing a data model in the graph database, the data model including a second set of nodes, the second set of nodes distinct from the first set of nodes. 
However, Hesse teaches:
“providing a data model in the graph database, the data model including a second set of nodes, the second set of nodes distinct from the first set of nodes” (Paragraph [0017] and Paragraph [0522] providing a data model in the graph database, the data model including a second set of nodes (the second graph-based representation can comprise a second set of nodes and connections between the nodes, each node in the second set of nodes corresponding to a data item of the second model (data model)), the second set of nodes distinct from the first set of nodes (matching nodes between the first set of nodes and the second set of nodes can be identified)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Henderson and Hesse for “providing a data model in the graph database, the data model including a second set of nodes, the second set of nodes distinct from the first set of nodes” as it may enable a graph in a graph database for a feasible interpretation of dependencies between data items represented as nodes and can be used for describing and analysis of complex problems (Hesse, Paragraph [0015]).  
Therefore, it would have been obvious to combine Henderson and Hesse.

As per claim 17, the claim is rejected based upon the same rationale given for the parent claim 16 and the claim 3 above.

As per claim 18, the claim is rejected based upon the same rationale given for the parent claim 17 and the claim 5 above.

As per claim 19, the claim is rejected based upon the same rationale given for the parent claim 18 and the claim 6 above.

As per claim 20, the claim is rejected based upon the same rationale given for the parent claim 18 and the claims 9 and 10 above.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Henderson et al (US PGPUB 20170024488) in view of Hesse et al (US PGPUB 20160035114) and in further view of Sequeda et al (US PGPUB 20200117688). 

As per claim 8:
Henderson and Hess teach the method as specified in the parent claim 7 above. 
Henderson and Hess do not EXPLICITLY disclose: wherein establishing the particular relationship is further performed by specifying a forward cardinality and/or a reverse cardinality of the particular relationship.
However, Sequeda teaches:
“wherein establishing the particular relationship is further performed by specifying a forward cardinality and/or a reverse cardinality of the particular relationship” (Paragraph [0031] (the graphical elements are displaying underlying elements of the graph schema, the relationships between those elements and the system uses the graph schema data structure to determine the datatype and cardinality of the selections)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Henderson, Hesse and Sequeda for “wherein establishing the particular relationship is further performed by specifying a forward cardinality and/or a reverse cardinality of the particular relationship” as the system also permits that multiple items be selected in order to efficiently change or specify attributes or other parameters to the group of selected elements in the graph schema (Sequeda, Paragraph [0031]).  
Therefore, it would have been obvious to combine Henderson, Hesse and Sequeda.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Charlot et al, (US PGPUB 20050216503), a method for managing a back-end information storage infrastructure and a flexible development environment for data storage using a computer system. The method includes managing system resources including a relational database. Meta data models are created to model processes and to define meta data elements and their relationships by using trees and graphs.
Bhatti et al, (US PGPUB 20180232402), Provided is a process of validating data to be stored in a graph database, the process including: obtaining a first node to be stored in a graph database, the first node having a relationship to a second node corresponding to an edge; obtaining a node type of the first node having a respective node-type schema; forming a polymorphic schema, based on the node-type schema, specifying criteria to qualify as a valid instance of the node type.
Wechsler et al, (US PGPUB 20180150569), a model-driven graph can include a first model node, a second model node, and a first model edge. The nodes can be defined according to at least respective schemas and at least one model utilizing the schemas. Elements can include data related to the aspects represented by the node elements. The edges can be defined according to at least schemas including data of nodes associated with the edge, with the relationships defined by edge schemas or the model(s). 
Ritter et al, (US PGPUB 20130097320), One method includes identifying a logical graph from business network linked graph data to be transformed into a resource graph, the logical graph including at least two nodes and at least one edge connecting a pair of nodes and defining a connection between the nodes. Each node is converted into a resource. A resource graph associated with the logical graph can be generated, where generation comprises, for each identified node, associating at least one attribute associated with the identified node as a resource attribute of the corresponding resource, adding at least one node connected to the identified node via an edge in the logical graph as a resource attribute of the corresponding resource. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL K DEWAN whose telephone number is (571) 272-2196.  The examiner can normally be reached on Mon-Fri 8:00 AM – 5:00 PM (EST).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kamal K Dewan/
Examiner, Art Unit 2163


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163